                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                May 13, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

SABRINA NORMAN,                                 §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §           CIVIL ACTION NO. H-19-355
                                                §
FUSION ACADEMY,                                 §
                                                §
                      Defendant.                §

                                            ORDER

       This case was removed based on diversity jurisdiction. (Docket Entry No. 1). Sabrina

Norman has moved for leave to amend her state-court pleading, though the deadline for doing so

has expired. (Docket Entry Nos. 8, 12, 13–14). She contends that there is good cause for the late

filing because her counsel’s workload increased after his law partner was robbed and assaulted.

(Docket Entry Nos. 12 at 2). Fusion Academy responded and opposed the motion, arguing that

counsel’s workload and failure to calendar the due date is not good cause to amend, Norman’s

claims are time barred, and the proposed amended complaint fails to state plausible claims.

(Docket Entry No. 15).

       Even assuming that Norman has demonstrated good cause for failing to timely move for

leave to amend, her proposed amended complaint does not assert a legal claim or state the legal

basis for the relief she seeks. The proposed amended complaint contains many allegations

regarding workplace incidents, but it does not cite to any law or caselaw, identify the cause of

action, or articulate how the allegations fit with the law. Without stating the legal basis for the

relief sought, the proposed amended complaint does not provide “fair notice of what the claim is

and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007)
(alteration and quotation omitted). Nor does the amended complaint address the problems of

limitations and exhaustion. Granting leave to amend would be futile. See N. Cypress Med. Ctr.

Operating Co., Ltd. v. Aetna Life Ins. Co., 898 F.3d 461, 478 (5th Cir. 2018) (“[A]n amendment

is futile if it would fail to survive a Rule 12(b)(6) motion.” (quotation omitted)).

       Norman’s motion for leave to amend is denied, without prejudice. (Docket Entry No. 12).

Norman may seek leave to amend the complaint and file a proposed amended complaint no later

than May 28, 2019. There will be no further time extensions.

                       SIGNED on May 13, 2019, at Houston, Texas.




                                               _______________________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge




                                                      2
